PER CURIAM.
We think the plaintiff made out a proper case for the appointment of a receiver in this action. But there was no reason why the receiver who had already been appointed in the voluntary dissolution proceedings should not have been appointed receiver in this action. We think it was not necessary for the protection of the plaintiff’s interest that the court should have appointed a new receiver in this action. Everything sought to be obtained by that appointment could have been obtained through the instrumentality of the receiver already appointed, and by proper instructions and directions to that receiver. The effect of this is, practically, to extend Mr. Baker’s receivership in the dissolution proceedings to this action.
We think, therefore, that the order should be modified by striking out the name of Mr. Sturgis, and inserting the name of Mr.
, Baker, as receiver in this action, and should also be modified by striking out the provision requiring the receiver to give the security mentioned in the order, and that the order, as so modified, should be affirmed, without costs to either party on this appeal.